Citation Nr: 1228092	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to eligibility for nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served on active military duty from May 8, 1973 to June 13, 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied the claim for nonservice-connected pension.  

In November 2011, the appellant withdrew his request for a Board hearing.  


FINDING OF FACT

The appellant did not have at least 90 days of active service during a period of war.  


CONCLUSION OF LAW

The claim for a permanent and total rating for nonservice-connected disability VA pension purposes must be denied by operation of law.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. § 3.3 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

Here, the Veteran received notice regarding his nonservice-connected pension claim in January 2008.  Neither the appellant nor his representative asserts that VA failed to assist him with his application.  There is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  

Legal Criteria

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  

In pertinent part, eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011).  

The period from May 8, 1973 to June 13, 1973 was during a period of war.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2011).  The Veteran is not service-connected for any disabilities.  

Analysis

The appellant served on active duty for 37 days (May 8, 1973 to June 13, 1973).  Although his entire service was during a period of war, he does not meet the threshold of 90 days for consideration for nonservice-connected pension and he does not have a service-connected disability.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims held that in cases in which the law is dispositive a claim for entitlement to VA benefits should be denied because of the absence of legal merit or the lack of entitlement under the law.  Id. at 430.  As the appellant does not have the requisite 90 days of military service during a period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 1521 as well as 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility to nonservice-connected pension benefits.  As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


